'Motion for a stay granted, on condition appellants shall, on or before February 15, 1967, deposit with the County Clerk $500, or furnish a surety bond in the same amount, as security for damages which may be caused as a result of the stay herein; and on the further condition that appellants make application to settle the record on appeal pursuant to subdivision e of rule 2 of this court's rules within five days after entry of the order herein. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.